12‐2634‐cv
Garcia v. Jane & John Does




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT
                                                                     

                                         August Term, 2012

                        (Argued: April 22, 2013       Decided: August 21, 2014)

                                       Docket No. 12‐2634‐cv
                                                                          

  KARINA GARCIA, AS CLASS REPRESENTATIVE ON BEHALF OF HERSELF AND OTHERS
     SIMILARLY SITUATED, YARI OSORIO, AS CLASS REPRESENTATIVE ON BEHALF OF
       HERSELF AND OTHERS SIMILARLY SITUATED, BENJAMIN BECKER, AS CLASS
      REPRESENTATIVE ON BEHALF OF HIMSELF AND OTHERS SIMILARLY SITUATED,
CASSANDRA REGAN, AS CLASS REPRESENTATIVE ON BEHALF OF HERSELF AND OTHERS
   SIMILARLY SITUATED, YAREIDIS PEREZ, AS CLASS REPRESENTATIVE ON BEHALF OF
 HERSELF AND OTHERS SIMILARLY SITUATED, TYLER SOVA, AS CLASS REPRESENTATIVE
ON BEHALF OF HIMSELF AND OTHERS SIMILARLY SITUATED, STEPHANIE JEAN UMOH, AS
  CLASS REPRESENTATIVE ON BEHALF OF HERSELF AND OTHERS SIMILARLY SITUATED,
    MICHAEL CRICKMORE, AS CLASS REPRESENTATIVE ON BEHALF OF HIMSELF AND
   OTHERS SIMILARLY SITUATED, BROOKE FEINSTEIN, AS CLASS REPRESENTATIVE ON
               BEHALF OF HERSELF AND OTHERS SIMILARLY SITUATED, 


                                                                       Plaintiffs‐Appellees,

  MARCEL CARTIER, AS CLASS REPRESENTATIVE ON BEHALF OF HIMSELF AND OTHERS
                            SIMILARLY SITUATED, 


                                                                       Plaintiff,

                                                  — v. — 
    JANE AND JOHN DOES 1‐40, INDIVIDUALLY AND IN THEIR OFFICIAL CAPACITIES, 

                                                            Defendants‐Appellants,

  RAYMOND W. KELLY, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY, CITY OF NEW
   YORK, MICHAEL R. BLOOMBERG, IN HIS OFFICIAL CAPACITY AND INDIVIDUALLY, 

                                                                  Defendants.*
                                                                   

B e f o r e:

                CALABRESI, LIVINGSTON, and LYNCH, Circuit Judges.

                                __________________

       Defendants‐appellants, New York Police Department officers, appeal from

an order of the United States District Court for the Southern District of New York

(Jed S. Rakoff, Judge) denying their motion pursuant to Rule 12(b)(6) to dismiss

plaintiffs‐appellees’ complaint against them on qualified immunity grounds. 

Defendants argue that the district court erred in concluding that plaintiffs’

complaint, and the other materials that could properly be considered on a motion

to dismiss for failure to state a claim, did not establish that defendants had




       *
        The Clerk of Court is respectfully directed to amend the official caption in
this case to conform with the caption above.

                                             2
arguable probable cause to arrest plaintiffs for disorderly conduct.  We disagree,

and affirm the judgment of the district court.  

      AFFIRMED.

      Judge Livingston dissents in a separate opinion. 

                                                               

             MARA  VERHEYDEN‐HILLIARD  (Andrea  Hope  Costello  and  Carl
             Messineo, on the brief), Partnership for Civil Justice Fund, Washington,
             D.C., for Plaintiffs‐Appellees.

             RONALD  E.  STERNBERG,  Assistant  Corporation  Counsel  (Leonard
             Koerner and Arthur G. Larkin, Assistant Corporation Counsel, on the
             brief), for Michael A. Cardozo, Corporation Counsel of the City of New
             York, New York, New York, for Defendants‐Appellants.
                                                                 



GERARD E. LYNCH, Circuit Judge:

      Defendants‐appellants ask us to definitively conclude, on the limited

record before us on their motion to dismiss for failure to state a claim, that they

are entitled to qualified immunity for their arrest of a group of demonstrators. 

Because we cannot resolve at this early stage the ultimately factual issue of

whether certain defendants implicitly invited the demonstrators to walk onto the

roadway of the Brooklyn Bridge, which would otherwise have been prohibited



                                               3
by New York law, we AFFIRM the judgment of the United States District Court

for the Southern District of New York (Jed S. Rakoff, Judge).    

                                 BACKGROUND

      Plaintiffs commenced this action for false arrest under 42 U.S.C. § 1983

following their arrests for participating in a demonstration in support of the

Occupy Wall Street movement.  Although plaintiffs have not been able to

conduct discovery, they attached five video excerpts and nine still photographs

as exhibits to the Second Amended Complaint (the “Complaint”), which we

consider when deciding this appeal, see DiFolco v. MSNBC Cable L.L.C., 622 F.3d

104, 111 (2d Cir. 2010).  We also consider videos submitted by defendants, which

plaintiffs concede are incorporated into the Complaint by reference.  For

purposes of this appeal, we take as true the facts set forth in the Complaint, see

Almonte v. City of Long Beach, 478 F.3d 100, 104 (2d Cir. 2007), to the extent that

they are not contradicted by the video evidence.  

I.    The Protest and Plaintiffs’ Arrests

      On October 1, 2011, thousands of demonstrators marched through Lower

Manhattan to show support for the Occupy Wall Street movement.  The march

began at Zuccotti Park in Manhattan and was to end in a rally at Brooklyn Bridge

Park in Brooklyn.  Although no permit for the march had been sought, the New

York City Police Department (“NYPD”) was aware of the planned march in

advance, and NYPD officers escorted marchers from Zuccotti Park to the


                                            4
Manhattan entrance to the Brooklyn Bridge (the “Bridge”), at times flanking the

marchers with officers on motorscooters or motorcycles.  Those officers issued

orders and directives to individual marchers, at times directing them “to proceed

in ways ordinarily prohibited under traffic regulations absent police directive or

permission.”  J. App’x at 165.  The officers blocked vehicular traffic at some

intersections and on occasion directed marchers to cross streets against traffic

signals.

      When the march arrived at the Manhattan entrance to the Bridge, the first

marchers began funneling onto the Bridge’s pedestrian walkway.  Police,

including command officials, and other city officials stood in the roadway

entrance to the Bridge immediately south of the pedestrian walkway and, at least

at first, watched as the protesters poured across Centre Street towards the Bridge. 

A bottleneck soon developed, creating a large crowd at the entrance to the

Bridge’s pedestrian walkway.  While video footage suggests that the crowd

waiting to enter the pedestrian walkway blocked traffic on Centre Street,

defendants do not contend that they had probable cause to arrest plaintiffs for

their obstruction of traffic at that point, as opposed to their obstruction of traffic

on the Bridge roadway.  Indeed, plaintiffs alleged in their complaint that the

police themselves stopped vehicular traffic on Centre Street near the entrance to

the bridge1 before the majority of the marchers arrived at the entrance to the

Bridge.

      1
         There are three eastbound entry ramps to the Bridge on the Manhattan
side.  The ramp referred to here is the first ramp moving from west to east.

                                           5
       While a steady stream of protesters continued onto the walkway, a group

of protesters stopped and stood facing the police at the vehicular entrance to the

Bridge at a distance of approximately twenty feet.  Some of these protesters

began chanting “Take the bridge!” and “Whose streets? Our streets!”  An officer

stepped forward with a bullhorn and made an announcement.  In the video taken

by NYPD’s Technical Assistance Response Unit, the officer can clearly be heard

repeating several times into the bullhorn: “I am asking you to step back on the

sidewalk, you are obstructing traffic.”  

      Plaintiffs, ten protesters who purport to represent the class of all protesters

arrested that day, allege that the officers knew that these statement were

“generally inaudible.”  J. App’x at 166.  In a video provided by plaintiffs,

recorded from roughly the second row of protesters, it is clear that protesters

even at the front of the crowd twenty feet away could not make out the words of

this announcement over the noise of the demonstration.  Two minutes later the

same officer announced into the bullhorn: “You are obstructing vehicular traffic.

If you refuse to move, you are subject to arrest,” and “If you refuse to leave, you

will be placed under arrest and charged with disorderly conduct.”  While it is

clear that at least one marcher at the front of the crowd heard this announcement,

plaintiffs allege that the officers knew that they had not given any warnings or

orders to disperse that would have been audible to the vast majority of those

assembled.




                                            6
      A minute and a half after the second announcement, the officers and city

officials in the lead group turned around and began walking unhurriedly onto

the Bridge roadway with their backs to the protesters.  The protesters began

cheering and followed the officers onto the roadway in an orderly fashion about

twenty feet behind the last officer.  The protesters on the roadway then

encouraged those on the pedestrian walkway to “come over,” and the videos

show several protesters jumping down from the pedestrian walkway onto the

roadway.  When one such protester was told by someone still on the pedestrian

walkway “Don’t go into the street, you will get arrested,” he can be heard

responding, “Whatever, they’re allowing us to.”  Officers initially blocked

protesters from impeding the second and third entry ramps to the Bridge and the

southernmost lane of traffic, but eventually both of these ramps and all lanes of

traffic across the Bridge were blocked by the protesters.

      Midway across the bridge, the officers in front of the line of marchers

turned and stopped all forward movement of the demonstration.  An officer

announced through a bullhorn that those on the roadway would be arrested for

disorderly conduct.  Plaintiffs allege that this announcement was as inaudible as

the previous announcements.  Officers blocked movement in both directions

along the Bridge and “prevented dispersal through the use of orange netting and

police vehicles.”  J. App’x at 173.  The officers then methodically arrested over

seven hundred people who were on the Bridge roadway.  These individuals were

“handcuffed, taken into custody, processed and released throughout the night

into the early morning hours.”  Id. at 174. 

                                          7
       Plaintiffs allege that the officers “led the march across the bridge,” and that

the marchers saw the officers’ movement onto the roadway as an “actual and

apparent grant of permission to follow.”  J. App’x at 168.  They allege that the

combination of those officers in front “leading” the protesters onto the roadway

and the officers on the side escorting them along the roadway led them to believe

that the NYPD was escorting and permitting the march to proceed onto the

roadway, as it had escorted and permitted the march through Lower Manhattan

earlier in the day.  Officers at the roadway entrance did not instruct the ongoing

flow of marchers not to proceed onto the roadway.  Other officers walked calmly

alongside the protesters in the roadway and did not direct any protesters to leave

the roadway.  The named plaintiffs allege that they did not hear any warnings or

orders not to proceed on the roadway, and understood their passage onto the

Bridge roadway to have been permitted by defendants.2  Several allege that they

did not even realize they were on the roadway until they were already on it. 

Plaintiffs allege that “[p]rior to terminating the march when it was mid‐way

across the bridge, the police did not convey that they were going to revoke the

actual and apparent permission of the march to proceed,” and that the officers

therefore did not have probable cause to arrest them for disorderly conduct.  Id.

at 173.  



       2
        While one plaintiff, Cassandra Regan, acknowledges that she was told to
leave the roadway, she alleges that the warning was given only after defendants
had blocked off the roadway and no exit was possible.

                                          8
II.   District Court Proceedings

      Plaintiffs sued the unidentified NYPD officers who participated in their

arrests3 as well as Mayor Michael Bloomberg, Police Commissioner Ray Kelly,

and the City of New York, alleging that the arrests violated plaintiffs’ rights

under the First, Fourth, and Fourteenth Amendments.  Defendants moved to

dismiss plaintiffs’ Second Amended Complaint on qualified immunity grounds

and pursuant to Monell v. Department of Social Services, 436 U.S. 658 (1978),

arguing, in part, that the Complaint and the videos demonstrate that they had

probable cause to arrest plaintiffs for disorderly conduct.4    

      The district court denied the motion to dismiss the claims against the

individual officers and granted the motion to dismiss the claims against the City,




      3
         Eleven of these 40 John and Jane Does have since been identified and their
names have replaced “John/Jane Does ## 1‐11” in the caption of the district court
proceedings.  When the Complaint was filed and the relevant district court
opinion was issued, however, none of the NYPD officers who participated in the
arrests had been identified.
      4
         While defendants initially arrested many of the plaintiffs for failure to
obey a lawful order, the offense that an officer cites at the time of the arrest need
not be the same as, or even “closely related” to, the offense that the officer later
cites as probable cause for the arrest.  See Devenpeck v. Alford, 543 U.S. 146, 154‐
55.  Defendants now argue that plaintiffs engaged in disorderly conduct, defined
as “with intent to cause public inconvenience, annoyance or alarm, or recklessly
creating a risk thereof . . . obstruct[ing] vehicular or pedestrian traffic.”  N.Y.
Penal Law § 240.20.  While defendants argued before the district court that they
also had probable cause to arrest plaintiffs for marching without a permit in
violation of New York City Administrative Code § 10‐110(a), defendants have
abandoned that argument on appeal.

                                           9
Bloomberg, and Kelly.5  Garcia v. Bloomberg, 865 F. Supp. 2d 478 (S.D.N.Y. 2012).

The district court held that the allegations of the Complaint, if true, established

that a reasonable officer would have known that he did not have probable cause

to arrest plaintiffs.  The district court further held that while plaintiffs had clearly

violated the law by entering the Bridge roadway and blocking vehicular traffic,

based on the facts alleged, no reasonable police officer could believe that

plaintiffs had received fair warning that their behavior was illegal, as required by

law.  The district court concluded that while New York’s disorderly conduct

statute would normally have given protesters fair warning not to march on the

roadway, it did not do so here, where defendants, who had been directing the

march along its entire course, seemed implicitly to sanction the protesters’

movement onto the roadway.6 

      Defendants now appeal the denial of their motion to dismiss on qualified

immunity grounds, arguing that under the circumstances, “an objectively



      5
         Plaintiffs argued that the City of New York maintains a policy, practice,
and/or custom of trapping and arresting peaceful protesters without probable
cause.  The district court held that plaintiffs had not plausibly alleged any such
policy, practice, or custom.  That interlocutory ruling is not before us, and we
have no occasion to address its merits.
      6
         The district court stressed that its conclusion did “not depend in any way
on a finding that the police actually intended to lead demonstrators onto the
bridge.”  Garcia, 865 F. Supp. 2d at 491 n.9.  Indeed, the court considered it far
more likely that defendants had decided to move the protesters to a point where
they believed they could better control them, not that defendants had
orchestrated a “charade” to create a pretense for arrest.  Id.  

                                           10
reasonable police officer would not have understood that the presence of police

officers on the Bridge constituted implicit permission to the demonstrators to be

on the Bridge roadway in contravention of the law.”7  Appellants’ Br. at 3.

                                   DISCUSSION

I.    Appellate Jurisdiction

      We have jurisdiction over an appeal from a district court’s denial of

qualified immunity at the motion to dismiss stage because “qualified immunity –

which shields Government officials from liability for civil damages insofar as

their conduct does not violate clearly established statutory or constitutional

rights – is both a defense to liability and a limited entitlement not to stand trial or

face the other burdens of litigation.”  Ashcroft v. Iqbal, 556 U.S. 662, 672 (2009)

(citation and internal quotation marks omitted).  “Provided it turns on an issue of

law,” a denial of qualified immunity is a final reviewable order because it

“conclusively determine[s] that the defendant must bear the burdens of

discovery; is conceptually distinct from the merits of the plaintiff’s claim; and

would prove effectively unreviewable on appeal from a final judgment.”  Id.

((internal quotation marks omitted); see also Locurto v. Safir, 264 F.3d 154, 164

(2d Cir. 2001) (noting that “denials of immunity are conclusive with regard to a

defendant’s right to avoid pre‐trial discovery, so long as the validity of the denial



      7
        Defendants also moved to dismiss plaintiffs’ claims for failure to state a
claim and for failure to properly notify the City of the claims.  Defendants do not
appeal the denial of these motions.   

                                          11
of the qualified immunity defense can be decided as a matter of law in light of

the record on appeal” (emphasis in original)).

II.    Standard of Review

       We review a district court’s denial of qualified immunity on a motion to

dismiss de novo, “accepting as true the material facts alleged in the complaint

and drawing all reasonable inferences in plaintiffs’ favor.”  Johnson v. Newburgh

Enlarged Sch. Dist., 239 F.3d 246, 250 (2d Cir. 2001).

III.   Qualified Immunity

       “Qualified immunity protects public officials from liability for civil

damages when one of two conditions is satisfied: (a) the defendant’s action did

not violate clearly established law, or (b) it was objectively reasonable for the

defendant to believe that his action did not violate such law.”  Russo v. City of

Bridgeport, 479 F.3d 196, 211 (2d Cir. 2007) (internal quotation marks omitted). 

Defendants bear the burden of establishing qualified immunity.  Vincent v.

Yelich, 718 F.3d 157, 166 (2d Cir. 2013).  “Even if this or other circuit courts have

not explicitly held a law or course of conduct to be unconstitutional, the

unconstitutionality of that law or course of conduct will nonetheless be treated as

clearly established if decisions by this or other courts clearly foreshadow a

particular ruling on the issue, even if those decisions come from courts in other

circuits.”  Scott v. Fischer, 616 F.3d 100, 105 (2d Cir. 2010) (citation and internal

quotation marks omitted).




                                           12
      An officer is entitled to qualified immunity against a suit for false arrest if

he can establish that he had “arguable probable cause” to arrest the plaintiff. 

Zalaski v. City of Hartford, 723 F.3d 382, 390 (2d Cir. 2013) (internal quotation

marks omitted).  “‘Arguable probable cause exists if either (a) it was objectively

reasonable for the officer to believe that probable cause existed, or (b) officers of

reasonable competence could disagree on whether the probable cause test was

met.’”  Id., quoting Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004).  “In

deciding whether an officer’s conduct was objectively reasonable . . . , we look to

the information possessed by the officer at the time of the arrest, but we do not

consider the subjective intent, motives, or beliefs of the officer.”  Amore v.

Novarro, 624 F.3d 522, 536 (2d Cir. 2010) (internal quotation marks omitted). 

      Under both federal and New York law, an officer “has probable cause to

arrest when he or she has knowledge or reasonably trustworthy information of

facts and circumstances that are sufficient to warrant a person of reasonable

caution in the belief that the person to be arrested has committed or is

committing a crime.”  Dickerson v. Napolitano, 604 F.3d 732, 751 (2d. Cir. 2010)

(internal quotation marks omitted); see also Michigan v. DeFillippo, 443 U.S. 31,

37 (1979) (holding that a police officer has probable cause to arrest when the

“facts and circumstances within the officer’s knowledge . . . are sufficient to

warrant a prudent person, or one of reasonable caution, in believing, in the

circumstances shown, that the suspect has committed, is committing, or is about

to commit an offense”).  Where an arrest is made without warrant, “the


                                          13
defendant in a false arrest case bears the burden of proving probable cause as an

affirmative defense.”  Dickerson, 604 F.3d at 751. 

IV.   Probable Cause and the First Amendment

      The First Amendment’s prohibition on laws “abridging the freedom of

speech . . . or the right of the people peaceably to assemble,” U.S. Const. amend. I,

“embodies and encourages our national commitment to ‘robust political debate,’”

Papineau v. Parmley, 465 F.3d 46, 56 (2d Cir. 2006), quoting Hustler Magazine v.

Falwell, 485 U.S. 46, 51 (1988).  It protects “political demonstrations and protests

– activities at the heart of what the Bill of Rights was designed to safeguard.”  Id. 

Courts have therefore been especially solicitous where regulation of protests

threatens to discourage the exercise of First Amendment rights.  

      Cox v. State of Louisiana established that when officials grant permission

to demonstrate in a certain way, then seek to revoke that permission and arrest

demonstrators, they must first give “fair warning.”  379 U.S. 559, 574 (1965).  In

Cox, officials explicitly permitted civil rights protesters to demonstrate across the

street from a courthouse, even though a statute prohibited demonstrating “near”

a courthouse.  Id. at 568‐69.  A few hours later, the officials changed their minds

and ordered the demonstrators to disperse, arresting those who refused.  Id. at

572.  The Supreme Court held that because the statute prohibiting demonstration

“near” the courthouse was vague, the demonstrators had justifiably relied on the

officials’ “administrative interpretation” of “near,” id. at 568‐69, and that the




                                          14
protesters’ conviction for picketing where directed by officials therefore violated

due process. 

      We reiterated the need for fair warning in Papineau.  465 F.3d at 60‐61. 

There, the plaintiffs were protesting on private property bordering a public

highway.  A handful of protesters violated state law by briefly entering the

highway to distribute pamphlets.  Later, once the protesters were all back on

private property, police officers marched onto the property and began arresting

protesters without giving any warning.  Id. at 53.  We affirmed the district court’s

denial of qualified immunity to the officers, holding that even if the officers had a

lawful basis to interfere with the demonstration, the plaintiffs “still enjoyed First

Amendment protection, and absent imminent harm, the troopers could not

simply disperse them without giving fair warning.”  Id. at 60, citing City of

Chicago v. Morales, 527 U.S. 41, 58 (1999) (“[T]he purpose of the fair notice

requirement [in disorderly conduct statutes] is to enable the ordinary citizen to

conform his or her conduct to the law.” (alteration in original)).  Papineau also

suggested in dictum that if the police had granted permission to demonstrate in a

certain fashion, as in Cox, “even an order to disperse would not divest

demonstrators of their right to protest.”  Id. at 60 n.6.

      The Seventh and Tenth Circuits have applied Cox’s requirement of fair

warning before revoking permission to protest to situations similar to the protest

here.  In Vodak v. City of Chicago, protesters were arrested after walking down a

street that officers arguably led them to think was a permitted route along their


                                          15
march.  639 F.3d 738, 743‐44 (7th Cir. 2011).  While officers had ordered protesters

not to march westward from their planned route, on one street they stood aside

and permitted protesters to march westward, then moved in behind the

protesters and arrested them.  Some marchers alleged that they believed that the

police were directing them to proceed west on the road.  Id. at 744.  The court

denied qualified immunity to the officers, finding that while the officers did not

give explicit permission to move west down the street, “their presence, not

blocking the avenue, might have made the marchers think it a permitted route

west for them.”  Id.  In Buck v. City of Albuquerque, a protester was arrested for

marching without a permit and walking in the street.  549 F.3d 1269, 1283 (10th

Cir. 2008).  The Tenth Circuit denied qualified immunity to the arresting officers,

holding that taking facts in the light most favorable to the plaintiff, the police

officers’ “street closures and direction of the procession sanctioned the protesters

walking along the road and waived the permit requirement.”  Id. at 1284.

V.    Probable Cause to Arrest Plaintiffs

      Defendants acknowledge that “[i]n some circumstances, advice from

officials as to the propriety of proposed conduct may indeed justify an individual

in believing that his planned conduct is not prohibited,” Piscottano v. Murphy,

511 F.3d 247, 286 (2d Cir. 2007), and that had the officers explicitly invited

protesters onto the bridge, they could not have arrested the protesters without

fair warning of the revocation of such permission.  Indeed, defendants concede

that the involvement of officers in directing the protest prior to its movement


                                          16
onto the roadway “may have sanctioned the demonstration . . . so long as the

parameters of the implied permission were complied with and the demonstrators

remained on the sidewalk.”  Appellants’ Br. at  28‐29.

      However, defendants argue that the protesters violated this initial implied

permission when they left the sidewalk and entered the Bridge roadway.  They

argue that after this point in the march, plaintiffs’ actions were in direct

contravention of the officers’ repeated admonitions to protesters to remain on the

sidewalk, and that plaintiffs have not alleged facts sufficient to establish that a

reasonable police officer would have understood that plaintiffs had been invited

onto the roadway.  Defendants argue that a reasonable officer would have

understood that the lead group of officers were not “leading” the protesters onto

the roadway but were instead strategically retreating, “reacting to a surging

crowd that was following leaders who were intent on ‘taking the bridge’ despite

both the law and direct and explicit warnings that their continued presence on

the roadway would result in arrest.”  Appellants’ Br. at 28.  In such a situation,

where no “implicit invitation” had been given to proceed onto the roadway,

defendants argue that New York’s disorderly conduct statute, which criminalizes

“obstruct[ing] vehicular or pedestrian traffic” with “intent to cause public

inconvenience, annoyance or alarm, or recklessly creating a risk thereof,”  N.Y.

Penal Law § 240.20, gave plaintiffs fair warning that their conduct was illegal,

and no further warning was necessary.




                                          17
      Defendants have identified the relevant inquiry: not whether plaintiffs will

ultimately prevail, or whether a reasonable demonstrator would have

understood the police’s actions as an invitation to enter the roadway, but rather

whether a reasonable police officer (in the position of the officers who decided to

arrest plaintiffs) should have known that under the totality of the circumstances,

the conduct of the police could have been reasonably understood by plaintiffs as

an implicit invitation to enter the Bridge roadway, and thus should have known

that additional, louder, or clearer instructions were required.  But defendants’

assertions of what the officers understood are unsupported by the Complaint or

the record, which do not provide any details as to what any individual defendant

knew or saw of the events leading up to the arrests.8  Further, to the extent that

defendants’ arguments rest on a markedly different characterization of the events

of the protest than those alleged by plaintiffs, we are unable to consider the

      8
         The dissent references the Supreme Court’s recent decision in  Wood v.
Moss, 134 S. Ct. 2056 (2014), implying that the decision requires us to ignore the
reality of what each defendant officer knew or saw.  But Wood did not unmoor
the reasonableness standard from facts as they transpire in an individual case.  In
Wood, the Court reasoned that a discriminatory motive cannot be inferred from
facts that conclusively point in a neutral direction, in that case, towards officers’
reasonable concern for the safety of the President.  Id. at 2069.  But that common‐
sense conclusion does not change the analysis here.  Officers at the Brooklyn
Bridge had a constitutional obligation to warn protesters of a revoked invitation
to march on the roadway.  If the officers knew, or should have known, that their
actions would be construed by reasonable protesters as inviting them onto the
bridge, then a reasonable officer should have issued a fair warning revoking that
permission. Plaintiffs allege that the officers’ actions amount to such an
invitation.  Discovery will illuminate whether that it is indeed true.

                                         18
resulting factual dispute at this stage.  We must take the Complaint’s allegations

as true when considering defendants’ motion to dismiss, as they are not

“blatantly contradicted” or “utterly discredited” by the submitted videos and still

images, Scott v. Harris, 550 U.S. 372, 380 (2007).9  

      Given the paucity of the record as to the actions of any specific defendant

on the day of the march, we cannot say at this stage whether or not defendants

had sufficient knowledge of plaintiffs’ perceptions of the officers’ actions such

that they acted unreasonably in arresting plaintiffs.  A homely analogy will

illustrate what is ultimately a common‐sense point.  Any driver knows that he

may not ordinarily cross an intersection against a red light, but that an officer

directing traffic can lawfully order him to ignore the red light and proceed.  We

assume arguendo that being signaled by a police officer to proceed in the face of

a red light would be a valid defense for a driver charged with running that red

light.  In that situation, an officer who directed a driver to proceed, or realized

that her gesture could reasonably have been seen as giving such a directive,

would clearly act unreasonably by ticketing the driver for ignoring the red light. 

On the other hand, a second officer who saw the driver run the red light but was

unaware of her colleague’s instructions to do so would have probable cause to

ticket the driver.


      9
         The videos and still images submitted by the parties are inconclusive on
these points.  They depict only what can be seen and heard from particular
vantage points, and not what the police or protesters in general, or particular
officers named as defendants, saw and heard. 

                                          19
      The facts of this case are of course far more complicated than this simple

example.  Although we have recounted the facts by referring to “the police” and

“the demonstrators,” we have done so only because the record is so undeveloped

that we cannot specify the conduct or knowledge of particular named

defendants.  Ultimately, to recover damages, the plaintiffs will need to establish

that particular defendants acted unreasonably in arresting them (or directing

their arrest).  Just as some demonstrators (but not others) might be convicted of

disorderly conduct because it can be proven that they had heard and defied a

clear warning that they were obstructing traffic and needed to move, so

discovery might reveal that some police officers (but not others) were fully aware

of facts that would lead reasonable officers to know that many of the

demonstrators reasonably understood that they had been granted permission to

proceed across the bridge, just as plaintiffs allege.

      Given this standard, plaintiffs may have a difficult time establishing

liability or avoiding the qualified immunity defense at a later stage of litigation.10 

In order to have a reasonable belief that probable cause exists, an officer need not

anticipate or investigate every possible defense that a person suspected of

violating the law may have, and an officer may have probable cause despite

knowledge of facts that create an arguable defense.  On the other hand, as Cox


      10
         The difficulty may be especially pronounced with respect to officers who
were unaware of earlier events, and were directed by superiors to arrest
demonstrators who plainly appeared, at that later stage of events, to be in
violation of New York Penal Law § 240.20(5).

                                          20
and Papineau clearly establish, an officer may not constitutionally arrest a

demonstrator when he is personally aware that responsible officials have

implicitly or explicitly authorized the very conduct for which he seeks to make

the arrest.  As the Seventh Circuit has held, “[o]nce a police officer discovers

sufficient facts to establish probable cause, she has no constitutional obligation to

conduct any further investigation in the hope of discovering exculpatory

evidence,” but “[a] police officer may not ignore conclusively established

evidence of the existence of an affirmative defense.”  Hodgkins ex rel. Hodgkins

v. Peterson, 355 F.3d 1048, 1061 (7th Cir. 2004); see also Fridley v. Horrighs, 291

F.3d 867, 873 (6th Cir. 2002) (holding that an officer, when assessing probable

cause, “is not required to inquire into facts and circumstances in an effort to

discover if the suspect has an affirmative defense,” but may not “ignore

information known to him which proves that the suspect is protected by an

affirmative legal justification” (emphasis and internal quotation marks omitted)). 

      Taking plaintiffs’ allegations as true, as we must, we believe that they have

adequately alleged actionable conduct.  Plaintiffs have alleged that the police

directed the demonstrators’ activity along the route of their march, at times

specifically condoning, or even directing, behavior that on its face would violate

traffic laws.  When the bottleneck at the pedestrian walkway of the Bridge led the

demonstrators to pool into the roadway, the police did not immediately direct

them out of the street, and when they did undertake to issue such a warning to

clear the roadway, they did so in a way that no reasonable officer who observed


                                         21
the warning could have believed was audible beyond the first rank of the

protesters at the front of the crowd.11  According to plaintiffs’ account, the police

then retreated back onto the Bridge in a way that would reasonably have been

understood, and was understood, by the bulk of the demonstrators to be a

continuation of the earlier practice of allowing the march to proceed in violation

of normal traffic rules.

      We emphasize that the procedural posture of this case presents a

formidable challenge to defendants’ position.  They urge us to find that qualified

immunity is established for all defendants based on plaintiffs’ version of events

(plus a few inconclusive photos and videos).  The evidence, once a full record is

developed, may contradict plaintiffs’ allegations, or establish that some or all of

the defendants were not aware of the facts that plaintiffs allege would have

alerted them to the supposed implicit permission.  We express no view on



      11
         The fact that some protesters clearly heard the warning does not
establish probable cause to arrest the entire group, when defendants knew that
the vast majority had not heard the warning.  See Papineau, 465 F.3d at 59‐60
(holding that officers could not engage in “indiscriminate mass arrests” of a
group where a few unidentified individuals from the group had violated the
law).  Nor would any warning the officers gave after demonstrators had already
proceeded halfway across the bridge qualify as “fair warning.”  At that point, the
police had allegedly blocked off any avenues of retreat.  As the district court
noted, “[i]mplicit in the notion of ‘fair warning’ is an opportunity for plaintiffs to
conform their conduct to requirements.”  Garcia, 865 F. Supp. 2d at 488 n.7; see
also Morales, 527 U.S. at 58  (noting that “the purpose of the fair notice
requirement is to enable the ordinary citizen to conform his or her conduct to the
law”).

                                          22
whether some or all of the defendants may be entitled to qualified immunity at a

later stage of the case.  Cf. Pena v. DePrisco, 432 F.3d 98, 111‐12 (2d Cir. 2005)

(affirming denial of application for qualified immunity at motion to dismiss stage

without prejudice to renew application at a later stage).  But to reverse the district

court’s denial of qualified immunity on a motion to dismiss, we would have to

say that on the basis of plaintiffs’ account of events, no officer who participated

in or directed the arrests could have thought that plaintiffs were invited onto the

roadway and then arrested without fair warning of the revocation of this

invitation.12  Since we cannot do so on this limited record, we affirm the

judgment of the district court.13  




      12
         Contrary to the dissent’s assertion, to say that officers may have had
different experiences is not to say that they were all reasonable or all
unreasonable. Discovery is necessary in this case simply because, as a factual
matter, individual officers may have had different experiences on the day of the
march, and, thus, some may be liable and some may not, depending on what
they saw, heard, and knew.  With a full record, the district court can then
evaluate whether reasonable officers could disagree about the legality of what
each officer did.
      13
         We also affirm the district court’s denial of qualified immunity on
plaintiffs’ state law claims, as our analysis of federal qualified immunity is
equally applicable to qualified immunity under New York law, which “in the
context of a claim of false arrest depends on whether it was objectively
reasonable for the police to believe that they had probable cause to arrest.” 
Papineau, 465 F.3d at 64.

                                          23
VI.   The Dissent

      We add a few words in response to Judge Livingston’s dissent, which

seems to us to ignore the procedural context of this decision, and accordingly to

draw unwarranted conclusions about the nature and consequences of our

holding today.  We emphatically do not hold that – and have no occasion to

decide whether – any police officer acted unlawfully, is liable for damages, or

lacks qualified immunity for his or her actions on the day in question.  As we

have clearly stated, upon the development of an appropriate factual record, any

or all of the police officer defendants may well properly be found entitled to

qualified immunity at the summary judgment stage, or after trial.  The dissent,

however, engages in a lengthy description of various inflammatory facts gleaned

from a viewing of some of the videotapes submitted by the parties, all taken from

differing and partial perspectives, and treats its factual conclusions as established

facts about what “the police” were aware of.  If it turns out, after discovery, that

no reasonable factfinder could see the evidentiary record differently than the

dissent does, qualified immunity may well prove appropriate.  

      Even at the summary judgment stage, however, it is well established that

dismissal on qualified immunity grounds may not be granted when factual

disputes exist, unless the defendants concede the facts alleged by the plaintiffs for

purposes of the motion.  Loria v. Gorman, 306 F.3d 1271, 1280 (2d Cir. 2002),

citing Coons v. Casabella, 284 F.3d 437, 440 (2d Cir. 2002).  Here, we are at an

even earlier stage, at which defendants, in order to prevail, must be entitled to


                                         24
qualified immunity based on the very facts alleged by the plaintiffs.  While we agree

that a motion to dismiss on such grounds can lie, success on such a motion must

be limited to situations where immunity is clear based on the allegations in the

complaint itself.  As is evident from the dissent, defendants here do not rest their

claim to immunity on the allegations of the complaint, but rather on an extensive

analysis of “facts” asserted by the defendants.  The existence of videotapes

depicting some of the events from the perspectives of some of the participants does

not establish those facts; a comparison of the tapes recording the police

announcement to the protesters to disperse makes entirely apparent how

different the events could appear from different vantage points.  

      To take only a few examples: the dissent suggest that some protesters

lawfully headed onto the pedestrian walkway of the Bridge while others

unlawfully headed for the roadway.  But that is hardly established fact.  The

pedestrian walkway is narrow, and large numbers of demonstrators appear to

have pooled on Centre Street, near the entrance to both the roadway and the

walkway, as they approached the bottleneck at the Bridge entrances.  Defendants

do not argue that they had probable cause to arrest these demonstrators, who

were already in the roadway of Centre Street.  Indeed, the complaint implies that

the police themselves had blocked off traffic at that point.  And, according to the

complaint, the police alleviated congestion at the base of the bridge by inviting

protesters to ignore traffic laws and stream across Centre Street regardless of

walkway signals and standard right‐of‐way rules.  Given police tactics that day,


                                          25
officers could quite plausibly have decided to channel the ballooning mass of

protesters onto the Bridge roadway in order to keep the march moving towards

its end on the other side of the East River, and, thus, protesters may have

reasonably believed that officers were doing so whether that was their true

motive or not.14  It is hardly apparent that many of the protesters who eventually

entered the Bridge roadway did so knowing that they were eschewing a

concededly lawful alternative and taking an illegal turn onto that road.  

      Similar questions of fact undermine the dissent’s conclusion that the

officers on the scene all made objectively reasonable decisions.  Contrary to the

dissent’s suggestion, it is not clear that “it was anything but reasonable for any

officer – named or John Doe – to conclude that each of the plaintiffs on the

roadway of the Bridge (among the thousands who did not take to the roadway

and were not arrested) was obstructing traffic.” (Dis. Op. at 25).  At the time the

district court decided the motion in question, essentially all of the defendants


      14
           The dissent states that neither the complaint, photos, or videos support
this narrative.  But this conclusion reflects the Rashomon‐like quality of this case. 
Photos attached as Exhibits, B, C, and D to the Second Amended Complaint
depict throngs of people pooling on Centre Street, the entrance to the bridge’s
pedestrian path, and the plaza to the east of City Hall.  In each, members of the
crowd stand shoulder to shoulder.  And at 23:12, the video focuses on a crowd of
people waiting at a standstill on Centre Street, looking around as if unsure where
to go and what to do.  Perhaps the dissent believes that the befuddled crowd had
no reason to think that it should migrate onto the roadway.  That may be true. 
But at this stage in the litigation it is but one view of facts that can be arranged
and understood in multiple ways, including along the lines asserted by plaintiffs
in their complaint. 

                                         26
were sued as John Does.  While some officers participating in the arrest have now

been identified, there is no clear record yet of who made the decision to arrest the

protesters on the roadway, where the decisionmakers were stationed, what those

decisionmakers observed, and what reasoning process they followed.  We do not

know why the officers at the front of the march chose to retreat onto the bridge,

and what if anything they intended to convey.15  As noted above, we share the

dissent’s expectation that many individual officers participating in the arrests,

based on their perspective on the events, will have had every reason to believe

that the protesters were acting unlawfully, and will have reasonably participated

in the arrests.  It does not follow, however, that those who made the command

decisions for the police to retreat onto the Bridge (and thus to create a situation in

which the protesters moved forward and eventually blocked traffic from other

eastbound entrance ramps that may have been unimpeded before the police

moved back), and then to arrest the protesters who predictably followed them,

would have been similarly unaware that the protesters’ actions had previously

been condoned and that no adequate warning had been given.  Based on the



      15
          This is not to say that officers’ subjective experience will ultimately
decide the qualified immunity question.  But the officers’ perspective will surely
help illuminate what actually happened in those pivotal moments on the bridge. 
Put differently, were an officer to admit that he led marchers onto the bridge with
the intent of inviting them to continue marching on the roadway, such testimony
would certainly corroborate  protesters’ contention that the officers’ retreat onto
the bridge objectively appeared to be an invitation to continue marching on the
roadway.  

                                          27
allegations of the Complaint, and the confused images from the videos

submitted, the experienced district judge correctly ruled that discovery should go

forward.

      Nor do we regard the applicable law as unsettled.  The dissent correctly

notes that Cox does not address the issue of probable cause.  As the dissent

concedes, however, Cox holds that when demonstrators have been given police

permission to be where they are, they cannot be found guilty of a crime absent

clear warning that permission has been revoked.  If a person cannot as a matter of

law be guilty of a crime, an officer aware of the facts establishing the applicable

defense cannot have probable cause to make an arrest.  In any event, our own

holding in Papineau applies exactly this analysis in the qualified immunity

context.  It may well be that no police officer, including those who made the

critical tactical decisions in this case, was aware of the relevant facts.  It is

impossible, however, to know that at this stage.

      Unlike the dissent, we do not regard this case as presenting novel issues of

weighty consequence.  The only question before us is whether the Complaint on

its face (or as supplemented by a handful of still and moving images)

unequivocally establishes that the officers unquestionably had either probable

cause or arguable probable cause to arrest the plaintiffs.  Our answer is that it

does not.  

                                    CONCLUSION

      For the foregoing reasons, the judgment of the district court is AFFIRMED.


                                            28
DEBRA ANN LIVINGSTON, Circuit Judge, dissenting:

       The majority misapplies the Supreme Court’s qualified immunity cases, first
subjecting  police  officers  to  “the  burdens  of  broad‐reaching  discovery”  in  the

absence of clearly established law supporting its strained theory of liability,  Mitchell

v. Forsyth, 472 U.S. 511, 526 (1985) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982))  (“Unless  the  plaintiff’s  allegations  state  a  claim  of  violation  of  clearly
established law, a defendant pleading qualified immunity is entitled to dismissal

before the commencement of discovery.”); accord Pearson v. Callahan, 555 U.S. 223,

231 (2009) (noting that the “‘driving force’ behind creation of the qualified immunity

doctrine  was  a  desire  to  ensure  that  ‘insubstantial  claims’  against  government

officials . . . be resolved prior to discovery” (quoting Anderson v. Creighton, 483 U.S.

635, 640 n.2 (1987)), and then standing the objective reasonableness doctrine on its

head.    In  so  doing,  it  threatens  the  ability  of  police  departments  in  this  Circuit
lawfully  and  reasonably  to  police  large‐scale  demonstrations  and  to  make  the
necessary on‐the‐spot judgments about whether arrests are required in the face of
unlawful conduct threatening public safety.  Respectfully, I dissent.  

       The New York City Police Department (“NYPD”) officers who policed the

movement of thousands of “Occupy Wall Street” protesters from Zuccotti Park to
the Brooklyn Bridge on October 1, 2011, brought these many people (who did not
obtain a permit before their march) through downtown Manhattan safely and, so far
as  the  Second  Amended  Complaint  (the  “complaint”  or  “putative  class  action

complaint”) alleges, without incident.  Amidst loud and insistent chants of “Take the
Bridge! Take the Bridge!,” demonstrators at the head of the march thereafter defied

police instructions to use the Bridge’s footpath and instead led a subset of protesters

                                               1
onto the Bridge’s roadway – a vehicular artery that constitutes both a major route
for  daily traffic moving between lower Manhattan and downtown Brooklyn and,

during emergencies, for the movement of first responders.  As a result, some 700
demonstrators who took to the roadway (among the thousands who did not) were
arrested.  

       The putative class action complaint is devoid of allegations that even one of

these many protesters suffered any indignity at the hands of police – any indignity,
that is, apart from the fact of arrest while obstructing all traffic on the Brooklyn

Bridge.  The majority determines, nevertheless, that some 40 officers making arrests
that day are not entitled to qualified immunity, at least at the motion to dismiss

stage.  But the majority can point to no clearly established law supporting its theory
of potential police liability: which is, in essence, that because police escorted these

unpermitted demonstrators to the Bridge, sometimes assisting them in crossing the

street against the light, police thereby incurred a “constitutional obligation to warn
protesters of a revoked invitation to march on the roadway,” apparently by using

sound  amplifying  equipment  adequate  to  the  majority’s  taste.    Maj.  Op.  18  n.8. 

Citing Cox v. Louisiana, 379 U.S. 559 (1965), the majority claims that because: (1) some

of the 700 may not have heard the repeated police instructions to stay off the Bridge
roadway;  and  (2)  police  may  have  “implicitly”  (if  inadvertently)  “invited  the

demonstrators to walk onto the roadway of the Brooklyn Bridge,” Maj. Op. 3, by
assisting them in crossing streets and then falling away before the insistent throng
at the Bridge’s base, discovery must be had as to whether the 40 police officers “had

sufficient  knowledge  of  plaintiffs’  perceptions  of  the  officers’  actions”  –  so  that



                                              2
police “acted unreasonably,” Maj. Op. 19, in believing they had probable cause to

arrest.  But Cox does not suggest – much less clearly establish – any such thing.

       And that is for the best.  Police are called upon to shepherd demonstrators
through busy city streets and, to do so safely, they sometimes overlook infractions
(such  as  the  absence  of  a  permit)  either  to  expedite  the  movement  of  large  and

sometimes raucous crowds, to minimize disruption to others, or simply to avoid
unnecessary confrontation with people out to have their say.  The majority’s “rule

of Cox” suggests that in so doing, police will henceforth repeatedly incur the costs

of class action inquiry into the question whether their conduct implicitly invited

later illegality by demonstrators and whether officers had “knowledge of plaintiffs’

perceptions of the officers’ actions” so as to defeat probable cause for subsequent
arrests.    To  avoid  the  costs  of  civil  litigation  in  such  a  fantastical  world,  police
managers  would  be  wise  to  counsel  officers  to  arrest  at  the  first  infraction

(irrespective  of  any  risk  this  might  pose),  to  disregard  nothing,  and  thereby  to
suppress much First Amendment expression.  Thus, in a case like this, arrests should

have begun, perilously, when the obdurate protesters in front first stepped onto the

Bridge roadway –  or perhaps when marchers first stepped foot on a city street.1


       1
         The New York Civil Liberties Union, in an amicus brief, urges the panel not to
reach the question whether New York City Administrative Code § 10‐110(a) (providing in
relevant part that “[a] procession, parade, or race shall be permitted upon any street or in
any public place only after a written permit therefor has been obtained from the police
commissioner”) applies to marches conducted wholly on the sidewalks.  Although both
parties appear to have agreed below that § 10‐110(a) applies to sidewalk marches (so that
the unpermitted Occupy demonstrators were subject to arrest from the start), the issue
need  not  be  decided  here,  since  the  Occupy  marchers  who  were  arrested  were  on  the
roadway of the Brooklyn Bridge – a location, incidentally, for which a permit is clearly
required.

                                                3
       This is not the law of qualified immunity.  As the Supreme Court said only
last  Term,  “[r]equiring  [an]  alleged  violation  of  law  to  be  ‘clearly  established’

‘balances . . . the need to hold public officials accountable when they exercise power
irresponsibly  and  the  need  to  shield  officials  from  harassment,  distraction,  and

liability when they perform their duties reasonably.’”  Wood v. Moss, 134 S. Ct. 2056,

2067 (2014) (quoting Pearson, 555 U.S. at 231) (ellipsis in Wood).  The “dispositive

inquiry,”  the  Supreme  Court  said,  “is  whether  it  would  have  been  clear  to  a
reasonable officer” in the position of those on the Bridge “that their conduct was

unlawful in the situation they confronted.”  Id. (quoting Saucier v. Katz, 533 U.S. 194,

202 (2001)) (brackets and internal quotation marks omitted).

       The  majority  turns  this  standard  upside  down,  asserting  that  qualified
immunity at the motion to dismiss stage is appropriate only if, taking as true the

plaintiffs’ allegations, “no officer who participated in or directed the arrests could
have thought” that police were violating the plaintiffs’ constitutional rights.  Maj.
Op. 23.  Alluding to the supposed “Rashomon‐like quality” of this case, Maj. Op. 26

n.14,  the  majority  concludes  that  extensive  inquiry  into  the  police  officers’

“knowledge  of  plaintiffs’  perceptions  of  the  officers’  actions,”  Maj.  Op  at  19,  is
required before it can be determined if the defendants are entitled to have this case
dismissed.  But the majority is wrong.  The plaintiffs have not alleged facts plausibly
suggesting that a reasonable police officer would have believed she was violating

the Constitution by arresting those “Occupy Wall Street” demonstrators who posed
a threat to public safety by occupying the roadway of the Brooklyn Bridge.  Not
even close.  In such circumstances, the officers are presently entitled to qualified
immunity.  It’s a shame they are being denied its protections.

                                              4
                                                I.
       At the start, the majority contends, erroneously, that my conclusion that this

complaint  should  be  dismissed  “do[es]  not  rest  .  .  .  on  the  allegations  of  the
complaint, but rather on an . . . analysis of ‘facts’” from the photographic and video
exhibits.    Maj.  Op.  25.    But  the  majority  acknowledges  –  as  it  must  –  that  the
plaintiffs’  photographs  and  videos  are  attached  to  their  complaint  and  that  the

defendants’ videos have been “incorporated into the Complaint” by reference.  Maj.

Op.  4.    These  photographs  and  videos  are  thus  part  of  the  complaint,  see  Intʹl

Audiotext  Network,  Inc.  v.  Am.  Tel.  &  Tel.  Co.,  62  F.3d  69,  72  (2d  Cir.  1995)  (“The

complaint is deemed to include any written instrument attached to it as an exhibit

or  any  statements  or  documents  incorporated  in  it  by  reference.”  (brackets  and

internal quotation marks omitted)); see also Fed. R. Civ. P. 10(c) (“A copy of a written

instrument  that  is  an  exhibit  to  a  pleading  is  a  part  of  the  pleading  for  all

purposes.”),  and  Supreme  Court  precedent  requires  that  we  consider  them,  see

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007) (“[C]ourts must

consider  the  complaint  in  its  entirety,  as  well  as  other  sources  courts  ordinarily
examine when ruling on Rule 12(b)(6) motions to dismiss, in particular, documents

incorporated into the complaint by reference. . . .” (emphasis added)).  Moreover,
contrary  to  the  majority’s  claim,  the  analysis  here  as  to  why  these  officers  are
presently entitled to qualified immunity is in no way dependent on my adoption of

“various  inflammatory  facts  gleaned”  from  videotapes  offering  “differing  and

partial perspectives” on the events of the day.  Maj. Op. 24.  Rather, it proceeds from
the complaint’s allegations, as supplemented by basic, indisputable facts depicted
in the photographs and videos.  Those facts are presented here. 

                                                5
                                           *   *   *
       On October 1, 2011, after camping in lower Manhattan for almost two weeks,

supporters of the “Occupy Wall Street” movement staged an unpermitted march
through lower Manhattan.  The protesters planned to march from Zuccotti Park to
the Brooklyn Bridge Park.  Aware of these plans, the NYPD deployed substantial

resources,  including  dozens  of  patrol  officers,  as  well  as  officers  on  bicycles,
motorscooters,  motorcycles,  in  police  cruisers,  and  in  other  types  of  vehicles,  to

accompany the mass of people, which numbered in the thousands, as they marched. 
Police officers escorting the marchers north from Zuccotti Park provided them with

a steady stream of oral and visual directions, ordering them repeatedly, as depicted
in  the  video  footage,  to  stay  on  the  sidewalks  and  to  keep  within  pedestrian
walkways.  The  police  also  on  occasion  restricted  the  movement  of  traffic  and

pedestrians  along  the  unpermitted  route,  facilitating  the  protesters’  movement

across streets while at the same time ensuring not only the safety of protesters, but

also that of the New York City residents and visitors among whom the march was
staged.  At other times, and again as shown in the video footage, police officers

formed human “walls” between protesters and the street to keep the protesters out

of vehicular traffic and to keep vehicles away from the protesters.  

       The protest proceeded from Zuccotti Park to the entrance of the Brooklyn
Bridge without incident, so far as the complaint alleges, and despite the thousands
involved.  The video footage of the trek from Zuccotti Park to the Bridge further

establishes, beyond peradventure, that the police permitted the demonstrators to

march only on the sidewalk, and not in the street, except at crossings.  “Nobody is

walking in the street; everyone is walking on the sidewalk,” said one officer with a

                                              6
bullhorn.  “Folks, I need everyone to walk on the sidewalk.”  The putative class
action complaint at no point alleges that protesters were permitted to march on the

streets, except when crossing, on the way to the Brooklyn Bridge.  As the very first
protesters reached the entrance to the Bridge, moreover, these protesters marched
directly onto the Bridge’s pedestrian walkway, apparently at the direction of officers

and in compliance with the general instructions throughout to stay out of traffic.2

       But not so other protesters, who wanted to march over the vehicular roadway. 
Several of them, two holding a red flag that said, “PEOPLE NOT PROFITS,” headed

onto the roadway rather than the pedestrian promenade.  They motioned for others

to follow.  The crowd on the roadway grew and within a few moments, a group of
two dozen or more protesters had positioned themselves on the roadway and begun
to chant.  A large group quickly amassed there; the resulting congestion restricted



       2
          The majority posits that my assertion that “some protesters lawfully headed onto
the pedestrian walkway of the Bridge . . . is hardly established fact.”  Maj. Op. 25.  But this
fact is both pled in plaintiffs’ complaint and shown clearly in the plaintiffs’ photographs
attached thereto.  See Second Amended Complaint ¶ 87 (“[T]hose in the front of the march
crossed Centre Street and moved to the pedestrian walkway or promenade of the Brooklyn
Bridge.”); id. ¶ 88 (“When the front section of the march encountered the narrow pedestrian
walkway of the bridge, there was a natural congestion as the large group began to file onto
the smaller walkway.”); id. ¶ 100 (“hundreds of persons upon the pedestrian walkway”);
id. ¶ 104 n.2 (“The original front of the march had entered onto the pedestrian walkway
with several hundred others.”).  Indeed, the plaintiffs’ class action complaint cites two of
its own pictorial exhibits and asserts that these pictures show this very thing.  Id. ¶ 88
(alleging that exhibit B depicts a “large number of marchers entering and on the pedestrian
walkway);  id.  (alleging  that  exhibit  C  depicts  the  “pedestrian  walkway  packed  with
marchers while [the] roadway remains clear”).  Thus, at this stage, it is indeed a fact that
we take as given in assessing the complaint.  The majority’s criticism of my dissent for
asserting  that  “some  protesters  lawfully  headed  onto  the  pedestrian  walkway”  is
bewildering.    

                                              7
vehicular traffic, which began to form behind the protesters, as well as pedestrian
traffic both onto the Bridge and at its base.

      The majority asserts that because the Bridge’s pedestrian walkway is narrow
and demonstrators depicted in the videos appear to have pooled on Centre Street,
at the Bridge’s base, officers initially “could quite plausibly have decided to channel
the ballooning mass of protesters  onto  the Bridge roadway in order to keep the

march moving towards its end on the other side of the East River.”  Maj. Op. 25.  To
be clear, the complaint does not allege any such thing (which is irrelevant to the

qualified  immunity  analysis  herein  in  any  event),  nor  does  the  video  or

photographic evidence depict it.  The incorporated video material does clearly show,

however,  that  NYPD  Captain  Jack  Jaskaran,  after  briefly  conferring  with  fellow

officers, approached the by now sizable crowd on the roadway with a bullhorn and
stated, “Ladies and gentlemen, you are blocking the roadway.  You need to go to the
sidewalk.”  Plaintiffs contend that this command was not audible to many in the
roadway.    But  there  is  no  dispute  that  Jaskaran  said  (consistent  with  police

instructions throughout the march to remain on the sidewalk): “You are obstructing

traffic.  You need to get on the sidewalk.”
      Despite this repeated warning, the crowd remained on the roadway, faced by

a small number of officers who were standing farther up the roadway to the Bridge. 
The crowd now chanted “Whose streets?  Our streets!”  This chant was loud enough
to be audible to the entire crowd at the base of the Bridge.  Once begun, the chant
continued  for  another  minute  during  which  other  protesters,  disregarding  the
assembled  (and  loudly  chanting)  group  on  the  roadway,  proceeded  up  the
pedestrian promenade.  


                                           8
      Captain Jaskaran then gave a third warning, asking the wayward protesters
to leave the roadway.  Around this time a shirtless protester with a large red star on

his back, who was standing at the front of the crowd, turned his back on the officers

to face the assembled throng.  He stood silently with his fist raised.  The crowd
standing on the roadway had grown considerably by this point.  The protesters

continued to chant: “Whose streets? Our streets!”  A spontaneous cheer erupted.
      Shortly afterward, the demonstrators ceased chanting “Whose streets?  Our

streets!”  and  began  loudly  and  vigorously  screaming,  “Take  the  Bridge!”    The
shirtless man had by now turned to face the police, fist still raised.  Captain Jaskaran

again announced that the protesters were obstructing vehicular traffic, and he stated

that  if  they  refused  to  move,  they  would  be  placed  under  arrest:  “You  are
obstructing vehicular traffic.  You are standing in a roadway.  If you refuse to move,

you are subject to arrest.”  Jaskaran identified himself, using the bullhorn, as an

NYPD captain.  He ordered all protesters to leave the roadway and stated that if the
protesters  refused  to  leave  they  would  be  arrested  and  charged  with  disorderly

conduct.    Demonstrators,  including  those  standing  directly  in  front  of  Captain

Jaskaran, continued to chant, “Take the Bridge! Take the Bridge!”  The man without
a shirt, fist still raised, asked Captain Jaskaran to confirm the charge the protesters
would face.  When informed that those refusing to leave would be charged with

disorderly conduct, he replied, “Just disorderly?”

       Further signaling their intention to march on the Bridge’s roadway, whether
permitted by police or not, the protesters at the front of the crowd, facing police,
linked arms.   The shirtless man stood in front of them, fist still raised.  The front line
of the protesters moved forward several feet to align itself with the shirtless man.


                                            9
Nine  protesters,  arms  linked,  continued  slowly  walking  forward,  the  crowd
following behind.  A spontaneous cheer then erupted from the crowd.  Police can

thereafter be seen in the video footage walking in front of the demonstrators along
the side of the roadway.  The plaintiffs allege that the officers “led” them up the

roadway.  But not a single named plaintiff alleges that he or she saw any NYPD

officer leave his position blocking the Bridge’s roadway and invite demonstrators
onto  it.    Instead,  the  named  plaintiffs  allege  simply  that  they  followed  other

protesters onto the Bridge.
      Car traffic, meanwhile, continued to enter the Bridge’s roadway from a ramp

ahead of the protesters.  Officers can be seen in the video footage redeploying to

stop the vehicular traffic – and thus to protect the safety of the demonstrators – 

before demonstrators reached the ramp.  The protesters in front continued to link
arms as the mass of people moved further onto the Bridge, filling up the roadway. 
As demonstrators approached a second ramp from which cars were still entering the

Bridge, police walked beside and in front of the demonstrators, at one point forming
a human line between the cars entering the roadway and the protesters moving up

it.  Protesters continued to chant as car horns sounded.  Eventually, all vehicular

traffic ground to a halt.

      The demonstrators marched up the roadway, still chanting “Whose streets? 
Our streets!,” until the police formed a line partway across the Bridge, halting the
march.  When those in the front of the march had stopped a few feet in front of the

police, Captain Jaskaran announced: “Ladies and gentlemen, since you have refused
to leave this roadway, I have ordered you arrested for disorderly conduct.”  The

crowd  responded  by  chanting,  “Let  us  go!”    The  officers  began  arresting  the

                                           10
protesters.  There was some jostling as the police made arrests.  Some protesters

climbed up to the promenade in an apparent effort to avoid being arrested.  There
are  no  allegations  of  any  injuries  or  use  of  excessive  force  during  these  arrests,

however, which numbered over 700.  
       Nine  of  the  arrested  protesters,  on  behalf  of  a  putative  class  of  all  those
arrested that day, brought a 42 U.S.C. § 1983 claim against the City of New York,

former Mayor Michael Bloomberg, former Police Commissioner Ray Kelly, and the
NYPD officers involved in their arrests.  The protesters seek both compensatory and

punitive damages from the arresting officers, along with attorneys’ fees, alleging

violations  of  plaintiffs’  First,  Fourth,  and  Fourteenth  Amendment  rights  and

bringing state law claims for false arrest, negligence, gross negligence, and negligent
supervision.  The district court granted a motion to dismiss as to the City, Mayor

Bloomberg, and Commissioner Kelly, rejecting plaintiffs’ claim to have plausibly

alleged a pattern of “indiscriminate mass false arrest” and noting that out of the
thousands of protesters marching that day, only the 700 who proceeded onto the

Brooklyn  Bridge’s  vehicular  roadway  were  arrested.    Garcia  v.  Bloomberg,  865  F.

Supp. 2d 478, 492‐93 (S.D.N.Y. 2012).  The district court denied the motion to dismiss
the  claims  against  the  individual  police  officers,  however,  determining  that 

plaintiffs had plausibly alleged that by “turn[ing] and . . . walking away from the

demonstrators and onto the roadway” at the base of the Bridge, police had thereby

issued  protesters  “an  implicit  invitation  to  follow”  that  deprived  officers  of  the

protection of qualified immunity in carrying out arrests, at least at this stage.  Id. at

489.  The officers timely appealed.



                                              11
                                                   II.
       Qualified  immunity  is  an  affirmative  defense  designed  to  “protect[  ]  the

[defendant public] official not just from liability but also from suit . . . , thereby
sparing him the necessity of defending by submitting to discovery on the merits or

undergoing a trial.”  X‐Men Sec., Inc. v. Pataki, 196 F.3d 56, 65 (2d Cir. 1999).  The

majority characterizes my conclusion that these officers are presently entitled to
qualified immunity as an “unwarranted conclusion[ ]” that ignores the procedural

posture  of  this  case.    Maj.  Op.  24.    But  the  Supreme  Court  has,  by  its  own
description, “repeatedly stressed the importance of resolving immunity questions

at the earliest possible stage of the litigation.”  Wood, 134 S. Ct. at 2065 n.4 (emphasis

added) (brackets and internal quotation marks omitted); see also Saucier, 533 U.S. at

200  (stating  that  a  ruling  on  qualified  immunity  “should  be  made  early  in  the

proceedings so that the costs and expenses of trial are avoided where the defense is

dispositive”), overruled on other grounds by Pearson, 555 U.S. 223 (2009).  Indeed, only

last Term the Supreme Court reversed the denial of a motion to dismiss on qualified
immunity grounds, for the very reason present here: that protesters in the context

of a demonstration had failed to “allege[ ] violation of a clearly established . . . right”
based  on  the  “on‐the‐spot  action”  of  law  enforcement  agents  engaged  in  crowd

control.  See Wood, 134 S. Ct. at 2061, 2066.3 

       3
         The Secret Service agents sued in Wood for alleged First Amendment violations
were charged with protecting the President and, in that capacity, required protesters to
move “some two blocks away” from a restaurant at which the President had made a “last‐
minute decision to stop.”  Id. at 2060‐61.  The Supreme Court reversed the Ninth Circuit’s
decision affirming the district court’s denial of a motion to dismiss on the ground that the
plaintiff protesters had failed to allege the violation of any clearly established law.  Id. at
2061.  

                                              12
       Qualified immunity shields officers from suits for money damages provided
that their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have been aware.  See Harlow, 457 U.S.

at 806‐07.  It provides a broad shield, protecting “all but the plainly incompetent or

those who knowingly violate the law.”  Malley v. Briggs, 475 U.S. 335, 341 (1986). 

Liability is precluded, moreover, if government actors “of reasonable competence
could disagree on the legality of the action at issue in its particular factual context.” 

Manganiello v. City of New York, 612 F.3d 149, 165 (2d Cir. 2010) (internal quotation

marks omitted).  Thus, an officer is protected by qualified immunity unless (1) his

conduct violated “clearly established constitutional rights,” Holcomb v. Lykens, 337

F.3d 217, 220 (2d Cir. 2003) (quoting Weyant v. Okst, 101 F.3d 845, 857 (2d Cir. 1996)),

and (2) it would have been unreasonable for him to have believed otherwise, see

Manganiello, 612 F.3d at 165.   As set forth below, this test, fairly applied, dooms

plaintiffs’ allegations as a matter of law.
       A.  The Complaint Alleges No Violation of Clearly Established Law

       The standard for “clearly established law” is a familiar one: the right “must

be sufficiently clear that every reasonable official would have understood that what

he  is  doing  violates  that  right.”    Reichle  v.  Howards,  132  S.  Ct.  2088,  2093  (2012)

(brackets  and  internal  quotation  marks  omitted).    In  other  words,  “existing

precedent  must  have  placed  the  .  .  .  constitutional  question  .  .  .  beyond  debate.” 

Plumhoff v. Rickard, 134 S. Ct. 2012, 2023 (2014) (emphasis added) (internal quotation

marks omitted).  In this Circuit, we look to whether (1) the right was defined with

reasonable clarity, (2) the Supreme Court or the Second Circuit has confirmed the
existence of the right, and (3) a reasonable defendant would have understood that

                                               13
his conduct was unlawful.  Young v. Cnty. of Fulton, 160 F.3d 899, 903 (2d Cir. 1998). 

Further,  a determination of whether the right at issue is “clearly established” “must
be undertaken in light of the specific context of the case, not as a broad general

proposition.”  Saucier, 533 U.S. at 201.  “This is not to say that an official action is

protected by qualified immunity unless the very action in question has previously
been  held  unlawful,  but  it  is  to  say  that  in  the  light  of  pre‐existing  law  the

unlawfulness  must  be  apparent.”    Anderson,  483  U.S.  at  640  (internal  citation

omitted).

       The majority does not afford the NYPD officers who policed the “Occupy
Wall Street” demonstration this basic protection.  The majority contends that a single

Supreme Court decision – Cox v. Louisiana, 379 U.S. 559 (1965) – established the rule

that (as the majority puts it) “when officials grant permission to demonstrate in a
certain way, then seek to revoke that permission and arrest demonstrators, they

must first give ‘fair warning.’”  Maj. Op. 14.  This is an interesting lesson to draw

from Cox, which discusses neither arrest nor fair warning by police.  See Cox, 379

U.S. at 572.  Indeed, Cox does not even address the Fourth Amendment, nor the

question of probable cause – the legal issue of consequence to whether these police
officers are entitled to qualified immunity – but the different issue of whether a

citizen may be punished for a crime, consistent with due process, for undertaking

conduct “which the State had clearly told him was available to him.” Cox, 379 U.S.

at 571 (quoting Raley v. Ohio, 360 U.S. 423, 426 (1959)) (internal quotation marks

omitted).  At any rate, it is not necessary to squabble over the majority’s ”rule of

Cox”  to  determine  whether  plaintiffs  have  adequately  alleged  its  violation.    See

Pearson, 555 U.S. at 227 (holding that in conducting qualified immunity analysis,

                                             14
courts  need  not  determine  whether  an  official’s  conduct  violated  constitutional
rights  before  addressing  whether  such  rights  are  clearly  established).    Even

accepting the majority’s view of the matter, Cox sets forth no clearly established right

which these officers are plausibly alleged to have transgressed.

       The  facts  of  Cox  make  this  abundantly  clear.    The  appellant  in  Cox  was

convicted  pursuant  to  a  statute  that  prohibited  picketing  or  parading  “near  a

building housing a court” with the intent, inter alia, of influencing judges, jurors,

witnesses, or court officers in the discharge of their duties.  379 U.S. at 560.  There

was no question in the case that the appellant had staged a protest in the vicinity of

a  courthouse,  with  the  requisite  intent.    The  problem  in  Cox,  as  laid  out  in  the

Supreme Court’s opinion, was that “the highest police officials” of Baton Rouge, “in

the presence of the Sheriff and Mayor,” had given the appellant express permission

to stage his protest where he did, on the west side of the street, directly across from

the court.  Id. at 571.  The Supreme Court concluded that in these circumstances,

Cox’s conviction violated due process because protesters “were affirmatively told

that they could hold the demonstration on the sidewalk of the far side of the street,
101 feet from the courthouse steps” – in effect, “that a demonstration at the place it
was held would not be one ‘near’ the courthouse within the terms of the statute.” 

Id.   This affirmative authorization was thus integral to the Supreme Court’s holding

that it would be “an indefensible sort of entrapment by the State” to punish a citizen

for engaging in an activity that “the State had clearly told him was available to him.” 

Id. (emphasis added) (internal quotation marks omitted).  For Cox states expressly

that if the appellant had staged his demonstration in the very same spot without this

express authorization, “or a fortiori, had he defied an order of the police requiring

                                              15
him to hold this demonstration at some point further away,” the matter “would be

subject to quite different considerations.”  Id. at 571‐72.

       Cox, then, is a very different case from the one alleged in this class action

complaint.  For plaintiffs here do not and cannot allege that the police provided
them any express, clear, and undisputed grant of permission to be on the Brooklyn

Bridge roadway.  The majority, moreover, concedes this point – arguing not that

such  affirmative  permission  is  adequately  alleged,  but  that  some  demonstrators
(basically,  those  not  in  front,  and  allegedly  unable  to  hear  Captain  Jaskaran’s

instructions)  might  simply  have  inferred  they  had  permission  from  the  fact  that

vastly outnumbered police officers did not block their entrance onto the roadway

and may have earlier assisted them in crossing streets against the light.  In effect, the

majority  takes  a  due  process  right  (a  right  not  to  be  entrapped  by  government
officials who expressly assure that conduct will not constitute a violation and then
seek  to  punish  for  it)  and  converts  it  into  a  Fourth  Amendment  right  not  to  be

arrested in circumstances in which no such assurance has been afforded, and on the

theory  that  the  police  here  had  a  constitutional  obligation  to  provide  over  700
demonstrators with “additional, louder, or clearer instructions,” Maj. Op. 18, before
reacting to the fact that these demonstrators, warned throughout the march to stay

on the sidewalk, elected instead to “take” the Brooklyn Bridge roadway.
       This newly discovered Fourth Amendment right is neither the due process

right recognized in Cox nor a clearly established rule derived from Cox.  Cox does

not involve (or even mention) the Fourth Amendment.  Nor can the majority’s rule

be derived from Fourth Amendment first principles.  The Fourth Amendment only
requires that officers have “a reasonable ground for [the] belief” that an arrestee has

                                             16
committed  a  crime.    Maryland  v.  Pringle,  540  U.S.  366,  371  (2003).    No  implied

permission through inaction can be used to negate this reasonable belief.  See Town

of  Castle  Rock  v.  Gonzales,  545  U.S.  748,  761  (2005)  (officers  have  “discretion  in

deciding when and where to enforce city ordinances” (internal quotation marks
omitted)).  There is similarly no clearly established authority for the proposition that

First Amendment interests, however important, trump the operation of ordinary

Fourth Amendment law, cf. Zurcher v. Stanford Daily, 436 U.S. 547 (1978), much less

traffic regulations.  Simply put, the basis for the majority’s constitutional rule is a
constitutional puzzle, and I cannot see how this is clearly established law of which
a reasonable officer would be aware.

       To  be  clear,  a  protester  who  didn’t  hear  police  admonitions  to leave the
roadway and who believed police had granted him permission to cross the Bridge

amidst traffic might well establish a defense to the charge of violating New York’s
disorderly conduct statute, which criminalizes obstructing traffic with “intent to

cause  public  inconvenience,  annoyance  or  alarm,  or  recklessly  creating  a  risk
thereof.”  N.Y. Penal Law § 240.20(5).  But the possibility that some protesters might

have a mens rea defense to the charge of disorderly conduct establishes neither that

police lacked probable cause to arrest them nor that plaintiffs have plausibly alleged

as  much.    For  Cox  sets  forth  no  clearly  established  constitutional  right  to  the

“additional, louder, or clearer instructions” that the majority apparently believes

should have issued at the base of the Brooklyn Bridge.  The majority’s claim to the

contrary notwithstanding, its “rule of Cox” is simply not clearly established law.

       Moreover,  even  if  there  were  any  doubt  whether  Cox  covers  the  general

situation described above – and there is not – there is no doubt that Cox does not

                                              17
cover the claims outlined by the nine named plaintiffs in this case.  Although wholly

ignored by the majority, none of the named plaintiffs allege that they received even

an implicit grant of permission from any officer before entering the Brooklyn Bridge

roadway.  Instead, all of the plaintiffs (many of whom specifically allege that they
marched on the sidewalk to get to the Bridge or heard officers “frequently issue[ ]

directives to stay on the sidewalk”) state that they followed the crowd in front of

them onto the roadway and fail to allege any explicit or implicit signals from officers

to the effect that this was permitted:
      •      Plaintiff Becker “did not see or hear any police at [the] time” when he 
             “reached the bridge.” He “followed the people in front of him forward,
             entering the roadway of the bridge because he happened to be on the
             right side of the crowd.”  J.A. 169.

      •      Cartier “followed the march.  He did not hear any warnings, orders,
             directives or indications from police that following the march was not
             permitted.”  J.A. 169‐70.

      •      Crickmore was “[f]ollowing and within the body of the march” when
             he “entered upon the roadway of the Brooklyn Bridge.  He was given
             and heard no orders or warnings not to be upon the roadway.”  J.A.
             170.

      •      Feinstein “only” saw officers “[w]hen crossing the street from City Hall
             Park to the Brooklyn Bridge.”  She “continued to follow the crowd and
             entered the roadway as she followed the people ahead of her.”  J.A.
             170.

      •      Garcia“followed the march.”  J.A. 171.

      •      Osorio “followed the march forward.  He did not see or hear any police
             at this time.  [He] did not realize he was on the roadway of the bridge
             until [later].”  He only “subsequently saw police officers walking on the
             side of the crowd in the roadway.”  J.A. 171. 


                                          18
       •      Perez “marched in the same direction that she observed the escorting
              police officers to be walking.”  J.A.171. 

       •      Sova followed “several hundred persons entering the roadway,” and
              “did  not  hear  any  orders  or  directives  not  to  proceed  or  follow  the
              march  on  the  roadway.”    It  was  only  after  he  was  “on  the  bridge
              roadway” that “he observed officers alongside the march.”  J.A. 172.  

       •      Umoh  “followed  the  marchers  proceeding  on  the  right,  which
              happened to be on the roadway. . . .  As she entered the roadway[,] . . .
              [she] did not see any police officers.”  J.A. 172.

Markedly absent from this putative class action complaint is any allegation that a

single named plaintiff even saw the police officers at the base of the Brooklyn Bridge

prior  to  walking  onto  the  roadway  –  a  prerequisite,  one  would  think,  to  these

officers  having  “invited  [plaintiffs]  onto  the  roadway  and  then  arrested  [them]
without  fair  warning  of  the  revocation  of  this  invitation.”    Maj.  Op.  23.      The

plaintiffs  allege  only  that  they  saw  the  police  officers  after  they  had  entered  the

vehicular roadway of the Bridge.   

       The fact that each of the named plaintiffs did nothing more than follow the
crowd onto the roadway (amidst insistent chants, it should be noted, of “Take the
Bridge!”)  destroys  their  claim  that  police  violated  any  clearly  established  rule

emanating from Cox by arresting them.  For even if the majority were correct (and

it is not) as to the clearly established rule it finds in Cox – namely, that a loud and

clear warning is constitutionally required before a demonstrator’s arrest whenever
police may be argued to have implicitly, if inadvertently, signaled permission to

commit an offense – surely it cannot be argued to have clearly established that police

may  not  arrest  someone  who  receives  no  grant  of  permission  from  police  at  all



                                              19
(actual  or  apparent),  but  merely  follows  another  citizen’s  lead  in  engaging  in
unlawful conduct.  

       Nor does the majority gain any refuge of clearly established law from our

decision in Papineau v. Parmley, 465 F.3d 46 (2d Cir. 2006).  The majority simply

misreads it.  Papineau, contrary to the majority’s claim, did not “reiterate” any fair

warning requirement from Cox and did not even cite Cox except in a footnote, and

for a proposition not relevant here.  The plaintiffs in Papineau challenged neither a

conviction nor an arrest, but asserted claims of excessive force and interference with

First  Amendment  rights  in  connection  with  a  demonstration  that  took  place  on

private property.  See 465 F.3d at 57‐58.  Because the protest occurred on private

property, the plaintiffs in Papineau did not need (or receive) any sort of permission

from the police to conduct their protest.  Thus, Papineau is simply not germane to the

“rule in Cox” that the majority finds to be clearly established.4  




       4
         The majority also relies on two out‐of‐circuit cases, noting that a right may be
“clearly established if decisions by this or other courts clearly foreshadow a particular
ruling on the issue, even if those decisions come from courts in other circuits.”  Maj. Op.
12 (quoting Scott v. Fischer, 616 F.3d 100, 105 (2d Cir. 2010)).  To the extent these cases are
apposite,  they  extend  Cox  beyond  its  due  process  holding  and  agree  on  neither  the
constitutional right at stake nor its contours.  These cases cannot foreshadow the law of
which a reasonable officer in this circuit should be aware, cf. Weber v. Dell, 804 F.2d 796, 801
n.6, 803‐04 (2d Cir. 1986) (finding a right clearly established when this circuit’s previous
cases  foreshadowed  the  rule  and  seven  other  circuits  found  the  right  established),
rendering applicable the general rule that “[w]hen neither the Supreme Court nor this
Court has recognized a right, the law of our sister circuits and the holdings of district courts
cannot act to render that right clearly established,” Pabon v. Wright, 459 F.3d 241, 255 (2d
Cir. 2006).

                                              20
      B.  The Complaint Alleges No Objectively Unreasonable Conduct

      Even  if  the  majority  were  right  as  to  the  scope  of  clearly  established  law,
moreover, qualified immunity still shields these officers from money damages in

this class action suit.  For even when constitutional privileges “are so clearly defined
that a reasonable public official would know that his actions might violate those
rights,” qualified immunity is still appropriate “if it was objectively reasonable for

the public official to believe that his acts did not violate those rights.” Kaminsky v.

Rosenblum, 929 F.2d 922, 925 (2d Cir. 1991); see also Magnotti v. Kuntz, 918 F.2d 364,

367 (2d Cir. 1990).  Qualified immunity therefore allows for “reasonable mistakes”

in an officer’s application of law to fact.  Saucier, 533 U.S. at 205. 

      Contrary to well‐settled precedent, the majority dispenses with this protection

for the police officers at the Brooklyn Bridge.  The majority asserts that qualified
immunity would be appropriate at the motion to dismiss stage in this case only if,
based on the plaintiffs’ account of events, “no officer who participated in or directed
the arrests could have thought [that the plaintiffs’ rights were violated].”  Maj. Op.

23.    This  is  the  wrong  standard.    Under  Supreme  Court  and  Second  Circuit

precedent,  officials  are  granted  qualified  immunity  if  government  actors  “of
reasonable competence could disagree on the legality of the action at issue in its

particular factual context,” Manganiello, 612 F.3d at 165 (internal quotation marks

omitted).  “In an unlawful arrest action,” moreover, “an officer is . . . subject to suit

only if his ‘judgment was so flawed that no reasonable officer would have made a

similar choice.’”  Provost v. City of Newburgh, 262 F.3d 146, 160 (2d Cir. 2001) (quoting

Lennon v. Miller, 66 F.3d 416, 425 (2d Cir. 1995)) (emphasis added); accord Walczyk v.

Rio, 496 F.3d 139, 163 (2d Cir. 2007).  Thus, to be protected by qualified immunity

                                             21
officers need not show, as the majority’s erroneous (and demanding) articulation
requires,  that  “no  officer”  could  have  thought  the  challenged  conduct  was

unconstitutional.  Rather, defendants need only show that at least one reasonable
officer,  taking  the  plaintiffs’  allegations  as  true,  could  believe  such  conduct  fell
within constitutional constraints.5

          This distinction matters.  As we have said, “qualified immunity employs a

deliberately ‘forgiving’ standard of review.”  Zalaski v. City of Hartford, 723 F.3d 382,

389 (2d Cir. 2013).  It does so to ensure “that those who serve the government do so

with the decisiveness and the judgment required by the public good.”  Filarsky v.

Delia, 132 S. Ct. 1657, 1665 (2012) (internal quotation marks omitted).  By failing to

afford  immunity  when  reasonable  officers  can  disagree  about  the  legality  of  an

officer’s action, the majority provides no breathing room for reasonable mistakes. 

But this flies in the face of the Supreme Court’s admonition that qualified immunity
is to provide “ample protection to all but the plainly incompetent or those who

knowingly  violate  the  law.”    Malley,  475  U.S.  at  341;  see  also  Messerschmidt  v.

Millender,  132  S.  Ct.  1235,  1244  (2012)  (noting  that  qualified  immunity  affords




       5
           The majority’s “no officer” reformulation of the qualified immunity test is contrary
to this Circuit’s precedent, see, e.g., Provost, 262 F.3d at 160; Walczyk, 496 F.3d at 163; see also
id.  at  169‐70  (Sotomayor,  J.,  concurring)  (recognizing  that  this  Circuit  applies  the
“reasonable officers could disagree” standard), and also separates this Court from the six
other  circuits  that  have  held  that  qualified  immunity  is  appropriate  when  officers  of
reasonable competence could disagree on the constitutionality of the challenged conduct. 
Hoffman v. Reali, 973 F.2d 980, 986 (1st Cir. 1992);  Babb v. Dorman, 33 F.3d 472, 477 (5th Cir.
1994); Armstrong v. City of Melvindale, 432 F.3d 695, 700‐01 (6th Cir. 2006); Wollin v. Gondert,
192 F.3d 616, 625 (7th Cir. 1999); Brittain v. Hansen, 451 F.3d 982, 988 (9th Cir. 2006); Roska
ex rel. Roska v. Peterson, 328 F.3d 1230, 1251 (10th Cir. 2003).

                                                22
officials  “breathing  room  to  make  reasonable  but  mistaken  judgments”  without
dread of potentially disabling liability (internal quotation marks omitted)).

       The  majority’s  novel  rule  is  directly  contrary,  moreover,  to  extensive
precedent  discussing  qualified  immunity  in  the  particular  context  of  a  police
officer’s assessment of probable cause to arrest.  The legal standard for probable

cause is clear – and notably, does not demand that an officer’s assessment that a

person is committing an offense be “correct or more likely true than false,”  Texas v.

Brown, 460 U.S. 730, 742 (1983) (plurality opinion), but only that a “fair probability”

of criminality exist, based on all the circumstances,  Illinois v. Gates, 462 U.S. 213, 238

(1983).    As  the  Supreme  Court  has  said,  however,  there  are  “limitless  factual
circumstances”  that  officers  must  confront  when  applying  the  probable  cause

standard.    Saucier,  533  U.S.  at  205.    Accordingly,  even  when  probable  cause  is

lacking,  as  judged  by  a  reviewing  court,  an  officer  is  still  entitled  to  qualified

immunity  where  there  is  arguable  probable  cause  –  where  “it  was  objectively

reasonable for the officer to believe that probable cause existed, or . . . officers of
reasonable competence could disagree on whether the probable cause test was met.” 

Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004) (internal quotation marks omitted);

accord Walczyk, 496 F.3d at 163.  Thus, so long as an officer chooses among the “range

of responses . . . that competent officers [could] reasonably think are lawful,” then

the “officer enjoys qualified immunity for ‘reasonable mistakes.’” Walczyk, 496 F.3d

at 154 n.16 (emphases omitted) (quoting Saucier, 533 U.S. at 205).

       It is difficult to see how this standard could possibly by deemed unsatisfied,

given plaintiffs’ allegations, as supplemented by the incorporated video material
and photographic evidence.  Each of the plaintiffs in this putative class action, as the

                                              23
complaint alleges, was arrested on the roadway of the Brooklyn Bridge – a major
route for New York City traffic, wholly obstructed by virtue of the demonstrators’

unpermitted presence.  The plaintiffs do not allege (and the video material does not
show) that prior to reaching the Brooklyn Bridge, the plaintiffs were marching on
roadways with the acquiescence of police.  Rather, the plaintiffs were marching on

sidewalks.    Plaintiffs  moved  onto  the  Bridge  roadway,  as  they  themselves  allege,

following fellow demonstrators – demonstrators who, as the video footage shows,

linked arms, loudly chanted “Whose streets?  Our streets!”  and “Take the Bridge!”,
and defied police instructions to remain on the sidewalk.
       The plaintiffs contend that they did not hear the police instructions and that
they believed officers were escorting them over the Bridge.6  They allege, in sum,

that they lacked intent.  But as we have recognized before (although not today),

“because the practical restraints on police in the field are greater with respect to
ascertaining intent . . . , the latitude accorded to officers considering the probable

cause  issue”  as  it  relates  to  the  arrestee’s  state  of  mind  “must  be  correspondingly

great.”  Zalaski, 723 F.3d at 393 (omission in original) (quoting Cox v. Hainey, 391 F.3d

25, 34 (1st Cir. 2004)) (internal quotation marks omitted)(emphasis added); see also

Paff v. Kaltenbach, 204 F.3d 425, 437 (3d Cir. 2000) (an officer’s “judgment call” based

on circumstantial evidence as to an offender’s state of mind is entitled to qualified
immunity where objectively reasonable, even when the issue is “close enough that




       6
         As previously noted, however, none of the named plaintiffs allege observing any
specific conduct by police at the Bridge that they understood to constitute an invitation to
use the Bridge roadway.

                                              24
there was the potential of a court subsequently determining that he made the wrong
choice”).

      Thus, it does not matter whether an officer might reasonably have inferred as

to any particular demonstrator that he or she might conceivably lack mens rea so

long as the inference of a culpable intent was also reasonable.  See Conner v. Heiman,

672 F.3d 1126, 1132 (9th Cir. 2012) (noting in the qualified immunity context that
whether  an  inference  of  innocent  intent  “was  also  reasonable,  or  even  more

reasonable, does not matter so long as the [culpable intent] conclusion was itself

reasonable”).  Similarly, it does not matter whether a particular demonstrator in fact

lacked mens rea (and so could not be convicted of disorderly conduct) so long as a

reasonable officer could have believed to the contrary.  
      Here, plaintiffs have failed to allege facts plausibly suggesting that it was

anything but reasonable for any officer – named or John Doe – to conclude that each

of the plaintiffs on the roadway of the Bridge (among the thousands who did not

take to the roadway and were not arrested) was obstructing traffic with “intent to
cause public inconvenience” or “recklessly creating a risk thereof.”  N.Y. Penal Law

§ 240.20(5).  The majority has no persuasive argument showing that as a matter of

clearly established law about which all reasonably competent officers would agree, police

officers should have realized they were acting unconstitutionally in making arrests. 
Stripping  the  complaint  of  rhetoric  and  conclusions  unsupported  by  factual

assertions, the named plaintiffs allege nothing more than that Captain Jaskaran’s
bullhorn  was  not  loud  enough  to  be  heard  by  them  and  that  police  had  earlier
assisted  demonstrators  in  crossing  against  the  light.    Simply  put,  these  meager
allegations are insufficient to draw into question the defendants’ arguable probable

                                           25
cause.  Accordingly, the defendants are presently entitled to qualified immunity,
and this complaint should be dismissed.

      Finally,  it  is  telling  that  the  majority’s  response  to  my  dissent  turns  its
treatment of qualified immunity from bad to worse.  Not only does the majority –
contrary to Second Circuit precedent – assert that officers must be denied qualified
immunity at the motion to dismiss stage even if, based on the plaintiffs’ allegations,

officers of reasonable competence could disagree about the constitutionality of an

arrest, the majority now also resurrects a subjective intent element that officers must

satisfy  before  they  can  be  afforded  immunity.    The  majority  asserts  that  these
defendants will be entitled to qualified immunity, if at all, only after they show
“what reasoning process they followed[,] . . . why [they] chose to retreat onto the

bridge, and what if anything they intended to convey.”  Maj. Op. 27.  This is an

attempt, sub silentio, to turn back the clock on qualified immunity law.  Previously,

courts applied a subjective component to the qualified immunity test, but in Harlow,

the  Supreme  Court  excised  this  subjective  inquiry  and  defined  “the  limits  of

qualified immunity essentially in objective terms.”  Harlow, 457 U.S. at 819.  The

Court did so in order to ensure that qualified immunity could be decided earlier in

the course of the litigation.  See id. at 817‐18.  Following Harlow, the Supreme Court

has  held  that  “[e]vidence  concerning  the  defendant’s  subjective  intent  is  simply

irrelevant to [the qualified immunity] defense.”  Crawford‐El v. Britton, 523 U.S. 574,

588 (1998); see also Anderson, 483 U.S. at 641 (noting, in context of assessing whether

officer  was  entitled  to  qualified  immunity  in  connection  with  a  search,  that
“subjective beliefs about the search are irrelevant.”).  The majority’s decision also
contravenes this long‐settled Supreme Court precedent. 

                                            26
                                             *   *   *
       The majority has failed to afford the NYPD officers policing the “Occupy Wall

Street” march the basic protection that qualified immunity promises – namely, that
police officers will not be called to endure the effort and expense of discovery, trial,
and possible liability for making reasonable judgments in the exercise of their duties. 

See  Hunter  v.  Bryant,  502  U.S.  224,  227  (1991)  (per  curiam)  (reiterating  the

“importance  of  resolving  immunity  questions  at  the  earliest  possible  stage  in
litigation”).  The majority attempts to weave “Rashomon‐like” complexity into the

question  whether  police  officers  had  probable  cause  to  arrest  unpermitted

demonstrators who were wholly obstructing traffic on the Brooklyn Bridge.  But this
is,  in  fact,  a  simple  case.    The  plaintiffs  have  alleged  neither  “violation  of  [any]

clearly established . . . right,” Wood, 134 S. Ct. at 2066, nor objectively unreasonable

conduct by police.  In such circumstances, this complaint should be dismissed.  

       I fear that, over time, the majority’s “Rashomon‐like” interpretation of Cox

will prove a poor instrument, indeed, for micromanaging, through threat of class

action liability, the sensitive function of policing large demonstrations.  Indeed, by

unwarrantedly  exposing  these  officers  to  the  costs  of  class  action  litigation  for
arresting unpermitted demonstrators who had blocked all traffic on the Brooklyn
Bridge (and on the theory that police officers’ earlier, successful efforts to shepherd
thousands safely through New York’s downtown imposed on police unanticipated
constitutional constraints), the majority makes more difficult the judicious use of

discretion in policing large crowds.  This decision will thus frustrate, not further, the

work of police attempting to facilitate peaceful demonstrations while ensuring both
the safety of demonstrators and those among whom demonstrations are staged.    

                                               27
       As the Supreme Court has said, qualified immunity “balances two important
interests – the need to hold public officials accountable when they exercise power

irresponsibly  and  the  need  to  shield  officials  from  harassment,  distraction,  and

liability when they perform their duties reasonably.”  Pearson, 555 U.S. at 231.  The

plaintiffs  have  alleged  no  irresponsible  conduct  by  these  police  officers  and  the
majority has struck the balance badly, depriving these officers of qualified immunity

absent  any  basis  in  clearly  established  law  and  in  circumstances  in  which  it  is
impossible to conclude that an officer could not reasonably believe that his conduct

was lawful.  For this reason, I respectfully dissent. 




                                            28